— Plaintiff appeals from an order granting a motion of defendant to punish him for contempt in willfully disobeying an order directing him to make payments of alimony pendente lite, and fining him the sum of $4,920, the order containing provisions whereby the plaintiff may purge himself of such contempt by paying the fine in installments. Order modified on the facts (a) by reducing the amount of the fine from $4,920 to $4,074; (b) by providing that the period of time involved is from February 3, 1937, to and including December 22, 1944; and (c) by providing, that the weekly alimony payments from and after December 23, 1944, be at the rate of $6 per week. As thus modified, the order is affirmed, with ten dollars costs and disbursements to the respondent. The reduction is made in the light of the fact .that it appears without dispute that the child of the marriage, whose support was included within the award of alimony pendente lite, arrived at her majority on March 30, 1942. Rule 17 of the Kings County Supreme Court Rules and the notation on the calendar record of this case- in conformity therewith had the effect of dismissing the case from the calendar, but not of dismissing the action itself. Settle order on notice. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.